I do not agree that the court was in error in refusing to admit testimony regarding a certificate from the public utilities commission to operate the truck. The testimony offered *Page 551 
by plaintiffs and excluded by the court was as follows:
"Q. Did you get a certificate from the utilities commission to operate the truck?
"A. Yes, sir.
"Mr. Kerr: Just a moment, if the court please, I submit the testimony is incompetent as to whether or not he did or whether he did not. There is no claim of any violation of any law in connection with the operation of truck, one way or the other, as to length, size — that is, as to the width, size, or anything of that sort.
"The Court: What difference would it make if he did receive —
"Mr. Reilley (interposing): Well, the utilities commission issue a license and it prescribes in the license the rate of speed that the truck owner can operate the truck —
"Mr. Kerr: Now then just a moment, if the court please — I ask counsel's remarks be stricken from the record as being prejudicial. There is no claim any place in plaintiffs' declaration in any way, shape or manner that there was any violation of any public utilities commission regulation with reference to speed.
"The Court: Anything in the declaration about that, Mr. Reilley?
"Mr. Reilley: Not in just that way, but he was operating his truck in violation of the law. * * *
"Mr. Reilley: Well, subdivision (a) paragraph 3 on the second page, 'drive and operate said motor vehicle on the highway at a careful and prudent rate of speed, not greater than nor less than is reasonable and proper, having due regard to the traffic and the width of the highway and other conditions, not to drive said vehicle —'
"The Court: Let me ask you this: Is there any reference anywhere in your declaration to any regulation, *Page 552 
rule or order of the Michigan utilities commission?
"Mr. Reilley: No.
"The Court: Then I will sustain the objection."
The certificate referred to is a certificate of public convenience and necessity issued by the utilities commission authorizing a common motor carrier to transport passengers or property over the public highways for hire. It is issued under and governed by the motor vehicle carrier act (Act No. 254, Pub. Acts 1933 [Comp. Laws Supp. 1940, § 11352-1 et seq., Stat. Ann. § 22.531 et seq.]). There is nothing in this act either fixing or limiting the rate of speed of motor vehicles on the public highways. Plaintiffs' declarations did not allege that defendant's truck was a common motor carrier, nor did they allege any violation of any of the provisions of the motor vehicle carrier act. What the declarations did allege was a violation of defendant's duty to operate the truck "on the highway aforesaid at a careful and prudent speed not greater than nor less than is reasonable and proper, having due regard to the traffic, surface and width of the highway and of any other conditions then existing, and not to drive the said vehicle upon the highway at a speed greater than will permit him to bring it to a stop within the assured clear distance ahead."
It was not error to exclude reference to the public utilities certificate. Along this same line, the plaintiffs, in the motion for new trial, seek to rely upon Act No. 253, Pub. Acts 1933, amending 1 Comp. Laws 1929, § 4766* (Stat. Ann. § 9.1643), which restricts the rate of speed of motor vehicles with or without trailer on the public highways according to *Page 553 
the weight and length. There was nothing in plaintiffs' declarations to indicate that plaintiffs intended to rely upon either the public utilities motor carrier act or Act No. 253 restricting the rate of speed according to the weight and length. If recovery were sought thereunder, plaintiffs should at least have asked for leave to amend. The record fairly establishes that plaintiffs' confusion as to which statute to rely upon brought about the resulting uncertainty which was apparent throughout the trial.
However, it is evident from the declarations that plaintiffs relied upon a violation of the uniform motor vehicle act (Act No. 318, Pub. Acts 1927, as amended [1 Comp. Laws 1929, § 4693et seq., as amended (Comp. Laws Supp. 1940, § 4693 et seq., Stat. Ann. 1940 Cum. Supp. § 9.1561 et seq.)]). Although that statute was not cited, the declarations, as above quoted, charged, in the identical language of the statute, a violation of section 5 of the uniform motor vehicle act (Act No. 318, Pub. Acts 1927, as amended). It is true that the declarations in their failure to cite this statute did not conform to the provisions of Court Rule No. 19, § 2 (1933), which provides:
"Where a breach of statutory duty is alleged, the statute shall be cited in connection with such allegation."
Does the fact that plaintiffs' declarations fail to cite the uniform motor vehicle act, or any other statute, bar plaintiffs from recovery?
The above provision in section 2 of Rule No. 19 is not entirely consistent with the express language of section 1 of the same rule, which provides:
"The declaration shall contain such specific allegations as will reasonably inform the defendant of the nature of the cause he is called upon to defend." *Page 554 
It also clashes with section 2 of chapter 14 of the judicature act (3 Comp. Laws 1929, § 14118 [Stat. Ann. § 27.812]), which provides in part:
"No declaration shall be deemed insufficient which shall contain such information as shall reasonably inform the defendant of the nature of the case he is called upon to defend."
A sensible basis for a construction of the rule seems to be, whether the opposite party is taken by surprise by the failure to cite the statute. On this basis, and under the present liberal rules of amendment, trial courts can be afforded ample opportunity for accomplishing the ends of justice unhampered by a strict or arbitrary construction of the rule. This is substantially the conclusion reached by us in Von Zellen v.Westrom, 274 Mich. 555, 563, 564:
"It is difficult to understand how defendant could have been misled. * * * In the absence of a motion to dismiss, under which leave to amend would have been granted, the declaration was sufficient."
To the same effect, see Susich v. Michigan Consolidated GasCo., 292 Mich. 612, and cases there cited.
The cause should have been submitted to the jury on the theory of a claimed violation of the uniform motor vehicle act (Act No. 318, Pub. Acts 1927). This requires that the decision of the court below be reversed and new trial granted.
NORTH and BUTZEL, JJ., concurred with BOYLES, J.
* Also amended, without relevance here, by Act No. 330, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 4766, Stat. Ann. 1940 Cum. Supp. § 9.1643). — REPORTER. *Page 555